         Case 2:20-cv-00376-MJH-MPK Document 7 Filed 05/21/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TODD ANTHONY ROBINSON also known                  )
as Todd Anthony Glover,                           )       Civil Action No. 20-376
                                                  )       District Judge Marilyn Horan/
               Petitioner,                        )       Magistrate Judge Maureen P. Kelly
                                                  )
                      v.                          )
                                                  )
ORLANDO HARPER,                                   )
                                                  )
               Respondent.                        )




         Todd Anthony Robinson, also known as “Todd Glover” (“Petitioner”), has multiple

convictions under both names. Petitioner has submitted for filing a Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241, seeking to challenge his pre-trial custody in the Allegheny County

Jail where he is being held as a pre-trial detainee with respect to charges stemming from an incident

arising on April 24, 2017.

         The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

         Magistrate Judge Kelly’s Report and Recommendation, ECF No. 6, filed on April 28, 2020,

recommended that the Petition be dismissed pre-service pursuant to habeas Rule 4. Petitioner was

informed that he could file Objections to the Report by May 15, 2020. No Objections have been

filed.

         After careful review of the Report and Recommendation and the record in these

proceedings, the following order is entered:
       Case 2:20-cv-00376-MJH-MPK Document 7 Filed 05/21/20 Page 2 of 2



       IT IS HEREBY ORDERED this 21st day of May 2020, after de novo review of the record

and the Report and Recommendation, the Petition for Writ of Habeas Corpus is dismissed pre-

service. And to the extent one is required, a certificate of appealability is denied. The Report and

Recommendation is adopted as the opinion of the Court.



                                                     BY THE COURT:



                                                     MARILYN J. HORAN
                                                     UNITED STATES DISTRICT JUDGE

cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge


       TODD ANTHONY ROBINSON
       53930
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219




                                                     2
